ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-308, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14, that MATTHEW W. WOITKOWSKI of STATEN ISLAND, NEW YORK and who was admitted to the bar of this State in 1996, should be censured based on discipline imposed in the State of New York for conduct that in New Jersey constitutes violations of RPC 1.15(a) (failure to safeguard funds), RPC 1.15(d) (recordkeeping), and RPC 1.7(b) (concurrent conflict of interest);
And MATTHEW W. WOITKOWSKI having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that MATTHEW W. WOITKOWSKI is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.